Order entered March 18, 2014




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-13-00450-CR

                               ANTONIO PATTERSON, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F10-59304-K

                                            ORDER
        The reporter’s record was originally due in this appeal on July 24, 2013. When the record

was not received by September 12, 2013, this Court ordered the trial court to make findings

regarding why the reporter’s record has not been filed. The Court received the findings on

December 11, 2013. On December 16, 2013, we adopted the trial court’s findings regarding

appellant’s indigence and his desire to prosecute the appeal. We ordered court reporter Janice

Garrett to file the reporter’s record by January 31, 2014. We further ordered that Janice Garrett

not sit as a court reporter until she files the record in this appeal. To date, Ms. Garrett has not

filed the record nor has she communicated with the Court regarding any difficulties she is having

complying with the Court’s December 16, 2013 order. The appeal cannot proceed until the

reporter’s record is filed.
          Accordingly, this Court ORDERS the Honorable Dominique Collins, Presiding Judge of

the Criminal District Court No. 4, to make findings regarding why Janice Garrett has not filed

the reporter’s record in this appeal. Specifically, the trial court shall determine whether: (1)

Janice Garrett is deliberately disobeying orders of this Court; and (2) whether Ms. Garrett has

lost the notes of the proceedings in this case; and (3) if she has not lost the notes of the

proceedings in this case, whether Ms. Garrett should be required to surrender the notes of his

case to the trial court in order to have another court reporter prepare and file the reporter’s

record.

          During the pendency of the abatement proceedings, the Court continues in effect the

ORDER that Janice Garrett not sit as a court reporter.

          We ORDER the Honorable Dominique Collins to transmit a record containing her

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Cornelius

Jennings, Court Coordinator, Criminal District Court No. 4; Barbie Murphy, Chief Clerk,

Criminal District Court No. 4; Janice Garrett, court reporter; Katherine Drew, Appellate-Chief,

Dallas County Public Defender’s Office; Michael Casillas, Dallas County District Attorney’s

Office; and to the Dallas County Auditor’s Office.

          We ABATE the appeal to allow the Honorable Dominique Collins, Presiding Judge,

Criminal District Court No. 4, to comply with this order. The appeal shall be reinstated thirty

days from the date of this order or when the findings are received.

                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE